Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14, 16-18, 21-22, 24, 27, 38, 40-42 are allowable. The restriction requirement containing an election of species, as set forth in the Office action mailed on 02/20/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 17 is withdrawn.  Claim 17 is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Raj Pai on 02/16/2021.

The application has been amended as follows: 
In claim 27, a colon has been added after each use of “NO” in lines 7, 9, 11, and 13.


	In claim 14, the phrase “if one or more mutations are present or absent in SEQ ID NO: 2, wherein the one or more mutations are” has been deleted.

	In claim 14, the phrase “the presence” has been added after determining in line 3.  

	In claim 14, the phrase “of one or more of the mutations” has been added after subject in line 3.  

	In claim 14, the phrase “and not cetuximab” has been added after panitumumab in line 10.  

	In claim 14, a semicolon has been added after subject in line 10.

In claim 14, the phrase “if one or more mutations in step (a) are determined present, and not administering cetuximab to the subject;” has been deleted.  


In claim 17, the phrase “or absence” has been deleted from line 2.  

In claim 17, the term “in” after “wherein” in line 3 has been deleted. 

In claim 18, the phrase “or absence” has been deleted from line 2.  

In claim 40, the term “in” has been added after “wherein” in line 1.  

In claim 40, the phrase “the presence of one or more mutations” has been added after “determining” in line 1.  

In claim 40, the phrase “if one or more mutations are present in SEQ ID NO: 2” has been deleted.

In claim 40, the phrase “and not cetuximab” has been added after panitumumab in line 7.  

In claim 40, the phrase “if one or more mutations in step (a) are determined present, and not administering cetuximab to the subject” has been deleted. 

In claim 42, the term “encoding” has been replaced by “encoded”.


	In the specification amendment dated 01/27/2017, please remove all underlining of the added paragraphs and headers.  The words will stay but without the underlining.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642